Belcher, C. C.
This action was commenced to recover the sum of ten thousand dollars for services alleged to have been rendered by the plaintiff in procuring a loan for the defendant.
The defendant demurred to the complaint, and his demurrer being overruled, answered.
The case was tried by a jury, and a verdict returned in favor of the plaintiff for three thousand dollars, on which judgment was entered.
The appeal is from the judgment, and rests upon the judgment roll.
It is claimed for the appellant that the complaint was insufficient, and that the court erred in overruling the demurrer. The complaint was undoubtedly somewhat ambiguous, but it was not demurred to on that ground. In our opinion, it stated a cause of action for the three thousand dollars recovered, and that the alleged promise to pay that sum was based upon a sufficient consideration.
We think the judgment should be affirmed.
Foote, 0., and Searls, 0., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed.